12-15-00009-CR

 JOE PITTMAN                                §     IN THE COURT OF APPEALS
                                            §
 vs.                                        §     12th JUDICIAL DISTRICT
                                            §
                                                                        FILED IN COURT OF AP=BM-S
 STATE OF TEXAS                             §    TYLER, TEXAS            12th Court of Apoeais District



                  APPELLANT'S MOTION TO OBTAIN RECORD                       SEP 282015

TO THE HONORABLE JUDGES OF SAID COURT:                                        TYLER TEXAS
                                                                            PAM ESTES. CLERK

       Now comes James Huggler, Counsel for the Appellant, in the above styled and
numbered causes, and would show the Court as follows^



                        I. Factual and Procedural Background

       Joe Pittman was appointed counsel for purposes of this appeal. Appellate
counsel has reviewed the record and filed a Brief in compliance with Anders v.

California. 386 U.S. 738, 87 S. Ct. 1396,18 L. Ed. 2d 493 (1967). Counsel has also filed

a Motion to Withdraw.




                                       II. Grounds

       In order to file a pro se brief in this case, it is necessary to review the record.

Counsel has explained the rights the ability to pursue his own appeal. Appellant
desires to submit his own appeal. However, having been appointed appellate counsel,
the trial court has found Joe pittman indigent. The Court of Criminal Appeals has

stated that appellate counsel has a duty is an Anders brief is filed, to file a motion to

withdraw as well as a motion to allow the appellant access to the record in the case.

Kelly v. State. 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014).




                                       Page 1 of 2
                                  III. Prayer for Relief

      Appellant requests that he be provided a copy of the appellate record in this

case, or that this Court remand the matter to the trial court to allow Mr. Pittman a

copy of the record, and for other such relief as the Court may deem appropriate.




                                         Respectfully submitted,




                                            Joe Pittman
                                            TDCJ #01977406
                                            Bartlett Unit
                                            1018 Arnold Drive
                                            Bartlett, Texas 76511



                            CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing Motion has been delivered to

Michael West, Counsel for the State, at the addresses listed below on this the oLS
day of ^^pfe^i^y^K                2015 by hand delivery or regular mail or the State of
Texas electronic filing system.




                                          Joe Pittman




Michael West
Smith County District Attorney's Office
100 North Broadway, 4th Floor
Tyler, Texas 75702




                                       Page 2 of 2